Citation Nr: 1828309	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  06-22 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral knees and/or rib fracture residuals.

2. Entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected bilateral knees and/or rib fracture residuals.

3. Entitlement to service connection for a cervical spine disability.

4. Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to a lumbar spine disability.

5. Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to a lumbar spine disability.

6. Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to a cervical spine disability.

7. Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling based on limitation of flexion, and 20 percent disabling based on instability.

8. Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling based on limitation of flexion, and 10 percent disabling based on instability.

9. Entitlement to a disability rating in excess of 10 percent for residuals of a fractured rib.

10. Entitlement to a compensable disability rating for a scar of the right elbow.

11. Entitlement to a compensable disability rating for a scar of the left upper arm.

12. Entitlement to a disability rating in excess of 30 percent for a scar of the forehead and eyebrow.

13. Entitlement to an increased initial rating for major depressive disorder (MDD), rated as noncompensably disabling prior to February 28, 2014, as 30 percent disabling from February 28, 2014 to January 9, 2015, and as 50 percent disabling thereafter.

14. Entitlement to a total disability rating based on individual unemployability (TDIU).

15.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.S. § 1114(s).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 with additional service with the United States Army Reserve.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida that denied service connection for a cervical spine disability with radiculopathy and an increased rating for a right knee disability.  The Veteran timely appealed this rating decision and, in September 2010, the Board denied the issue of entitlement to service connection for a cervical spine disability and remanded the right knee increased rating issue.

Thereafter, via a November 2010 rating decision, the RO granted a separate 20 percent rating for right knee instability.  Subsequently, the Veteran submitted a Notice of Disagreement (NOD) regarding the appropriateness of the separate 20 percent rating.

The Veteran appealed the Board's denial of the claim of entitlement to service connection for a cervical spine disability to the United States Court of Appeals for Veterans Claims (Court). In February 2012, the Court issued a Memorandum Decision with respect to the Board's September 2010 denial of service connection for a cervical spine disability.  In its Memorandum Decision, the Court vacated and remanded the Board's September 2010 denial of service connection for a cervical spine disability.  Subsequently, in September 2012, the Board again remanded the issues of service connection for a cervical spine disability with radiculopathy and an increased rating for a right knee disability due to an unfulfilled Board hearing request.

In May 2013, the RO issued a rating decision denying service connection for posttraumatic stress disorder (PTSD) and an increased disability rating for a forehead and eyebrow scar.  The Veteran filed a timely NOD in June 2013 and perfected his appeal to the Board in November 2013.

Thereafter, in June 2014, the Veteran testified at a Board video conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  In July 2017, VA informed the Veteran that the VLJ who conducted the June 2014 hearing was no longer employed by the Board.  In August 2017, the Veteran informed VA that he did not want an additional Board hearing.  As such, his hearing request is considered satisfied.

In October 2014, the RO issued a rating decision granting service connection for MDD and assigned an initial disability rating of 30 percent, effective February 28, 2014.  Additionally, the RO granted an increased rating of 10 percent for rib fracture residuals.  Lastly, the RO denied service connection for a lumbar spine disability; service connection for right and left lower extremity radiculopathy; service connection for a thoracic spine condition; an increased disability rating for a left knee disability; and entitlement to a TDIU. 

Then, in March 2015, the Board remanded the issues of service connection for a cervical spine disability with radiculopathy as well as increased ratings for a forehead scar and right knee disability.  Additionally, the Board also acknowledged and remanded the issue of entitlement to a TDIU.

Subsequently, via a September 2015 rating decision issued by the RO in Philadelphia, Pennsylvania, the Veteran was granted a separate 10 percent rating for limitation of flexion of the left knee.  Additionally, the RO increased the Veteran's initial MDD rating to 50 percent, effective January 10, 2015.  Lastly, the RO denied an increased rating for left knee instability.  The Veteran timely appealed this rating decision later in September 2015 and perfected his appeal in May 2017.

Relatedly, in March 2016, the St. Petersburg RO issued another rating decision regarding increased ratings for a right elbow scar, a left upper arm scar, rib fracture residuals, and a TDIU.  The Veteran submitted a timely NOD in April 2016 and perfected his appeal in May 2017.

Moving beyond this case's procedural history, the Board is aware that the Veteran, through his representative, has requested earlier effective dates for the grants of service connection for MDD and limitation of flexion of the left knee.  The Board notes that both of these issues are on appeal in the increased rating context.  Although the question of when entitlement arose could be addressed as either an "effective date" or "increased rating" issue, adjudicating these issues as increased ratings is potentially more favorable to the Veteran.  As such, the Veteran's appeal for earlier effective dates is encompassed by the MDD and left knee increased rating issues listed on the title page.

Next, the Board acknowledges that in a March 2017 Statement of the Case, the RO denied a disability rating in excess of 10 percent for a right elbow scar.  However, in the Veteran's most recent rating codesheet from March 2017, the Veteran's right elbow scar rating is listed in two instances.  Firstly, it is listed in combination with the other disabling effects of the scar of the forehead and right eyebrow and assigned a rating of 20 percent.  Next, it is listed separately, not in combination with any other disability, and assigned a noncompensable rating.  As the Veteran was assigned a separate 20 percent rating for the other disabling effects of the scar of the forehead and right eyebrow, the Board will adjudicate the Veteran's right elbow rating pursuant to the second, noncompensable listing.  This posture is reflected on the title page.

Lastly, in light of the decisions in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to SMC at the housebound rate.  As such, that issue has been added to the title page.

The issue of entitlement to a disability rating in excess of 10 percent for residuals of a fractured rib is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a currently diagnosed lumbar spine disability that is etiologically related to service.  

2. The Veteran has a currently diagnosed thoracic spine disability that is etiologically related to service.  

3. The Veteran has a currently diagnosed cervical spine disability that is etiologically related to service.  

4. The Veteran's right and left lower extremity radiculopathy is related to the service-connected lumbar spine disability. 

6. The Veteran's right upper extremity radiculopathy is related to the service-connected cervical spine disability.

7. Throughout the pendency of the appeal, the Veteran's right knee disability has been manifested by painful, but unlimited, extension, moderate instability, and frequent episodes of locking and effusion.  It has not been manifested by flexion of the right leg limited to at least 30 degrees.

8. Throughout the pendency of the appeal, the Veteran's left knee disability  has been manifested by painful, but unlimited, extension, moderate instability, and frequent episodes of locking and effusion.  It has not been manifested by flexion of the left leg limited to at least 30 degrees.


9. Throughout the pendency of the appeal, the Veteran's right elbow scar has been painful but not unstable.  Additionally, it did not affect at least an area between 39 and 77 square centimeters (sq. cm).

10. At no point during the claim period was the Veteran's left upper arm scar painful or unstable.  Additionally, it did not affect at least an area between 39 and 77 square cm.

11. The Veteran's forehead and eyebrow scar are painful and unstable but are not productive of gross distortion or asymmetry of at least two or more paired sets of features.  Additionally, the forehead and eyebrow scar are not productive of at least four or five characteristics of disfigurement.

12. Since December 8, 2010, the Veteran's MDD has productive of occupational and social impairment with deficiencies in most areas.

13. The Veteran's service-connected bilateral knee disabilities render him unable to obtain or maintain substantially-gainful employment.

14. Based upon the Board's award of a TDIU for bilateral knee disabilities and the acknowledgment that the Veteran's MDD was productive of occupational and social impairment with deficiencies in most areas, the Veteran has a single service-connected disability rated at 100 percent plus an additional service-connected disability having a rating greater than 60 percent.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lumbar spine disability are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a thoracic spine disability are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for a cervical spine disability are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for service connection for right lower extremity radiculopathy are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5. The criteria for service connection for left lower extremity radiculopathy are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6. The criteria for service connection for right upper extremity radiculopathy are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

7. The criteria for a disability rating of 10 percent, but no higher, for right knee limitation of flexion have been met since August 3, 2003.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2017).

8. The criteria for a disability rating of 10 percent, but no higher, for a right knee limitation of extension have been met since August 3, 2003.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2017).

9. The criteria for an initial disability rating of 20 percent, but no higher, for right knee instability have been met since August 3, 2003.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

10. The criteria for a separate 20 percent rating for a right knee locking and effusion have been met since August 3, 2003.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2017).

11. The criteria for an initial disability rating of 10 percent, but no higher, for left knee limitation of flexion have been met since February 28, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5260 (2017).

12. The criteria for a separate disability rating of 10 percent, but no higher, for left knee limitation of extension have been met since February 28, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2017).

13. The criteria for an increased disability rating of 20 percent, but no higher, for left knee instability have been met since February 28, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

14. The criteria for a separate 20 percent rating for a left knee locking and effusion have been met since February 28, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2017).

15. The criteria for a disability rating of 10 percent, but no higher, for the effects of a right elbow scar have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2017).

16. The criteria for a compensable disability rating for the effects of a left upper arm scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2017).

17. The criteria for a disability rating of 40 percent, but no higher, for a scar of the forehead and eyebrow have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2017).

18. The criteria for an initial disability rating of 70 percent, but no higher, for MDD are met, effective December 8, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2017).

19. The criteria for a TDIU due to service-connected bilateral knee disabilities are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

20. The criteria for special monthly compensation (SMC) at the housebound rate have been met.  38 U.S.C. §§ 1114(s), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

As indicated above in the Conclusions of Law section, the Board finds that the Veteran is entitled to service connection for lumbar, thoracic, and cervical spine disabilities as well as right upper extremity and bilateral lower extremity radiculopathy.  Accordingly, the Board will grant the Veteran's appeal to this extent.

In support of this determination, the Board first notes that, during the pendency of the appeal, the Veteran has been diagnosed with disabilities of the lumbar, thoracic, and cervical spine, as well as right upper extremity and bilateral lower extremity radiculopathy.  Specifically, in a September 2014 VA thoracolumbar spine examination, the examiner diagnosed the Veteran with degenerative arthritis of the lumbar and thoracic spine as well as bilateral lumbar radiculopathy.  Next, in an October 2000 VA treatment record, a magnetic resonance imaging (MRI) revealed extensive cervical stenosis on both a degenerative and congenital basis, C3-4 central and broad disc herniation associated with mild cord compression and canal stenosis, C5-6 paracentral disc herniation associated with right-sided cord compression, and C6-7 bulging annulus.  Relatedly, a September 2000 VA treatment record diagnosed the Veteran with cervical radiculopathy.  Later, in a January 2017 VA neck conditions examination, the examiner diagnosed the Veteran with status post C5-6 anterior cervical discectomy and fusion and noted that, in the past, the Veteran had complained of pain emanating from his neck and radiating down his right arm. 

Next, in regard to an in-service event, throughout the entirety of his appeal, the Veteran has contended that the disabilities of his spine are due to the cumulative effects of approximately sixty parachute jumps in service.  A review of the Veteran's Department of Defense Form 214 reveals that the Veteran was awarded a parachutist badge in service.  Regarding his upper extremity radiculopathy, the Veteran has contended that it was caused by his cervical spine disability.  Relatedly, regarding his lower extremity radiculopathy, the Veteran has contended that it was caused by his lumbar spine condition.

Lastly, regarding links between all of the claimed conditions and service, the Board acknowledges a March 2018 opinion from Dr. Milby, a specialist in orthopedic spine surgery with the Veterans Health Administration (VHA).  In addressing the Veteran's lumbar and cervical spine disabilities, Dr. Milby opined that it was more likely than not that both of these conditions were related to service, including the cumulative effects of parachute jumps.  The Board finds Dr. Milby's opinion to be adequate for adjudicative purposes, as it was based upon the Veteran's entire medical history, was conclusive and not speculative, and supported by a reasoned analysis.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, although Dr. Milby was not asked to address the Veteran's thoracic spine disability, the Board finds that his opinion also provides a sufficient nexus linking the Veteran's current thoracic spine disability to service.  Specifically, Dr. Milby stated that the cervical uncovertebral joints and thoracolumbar discs are structures that "are most at risk with repetitive axial loading activities, such as landing from parachute jumps."  Thoracolumbar is defined as "pertaining to the thoracic and lumbar parts of the spine."  Dorland's Illustrated Medical Dictionary, p. 1920 (32nd ed. 2012).  Accordingly, the Board finds that Dr. Milby's positive nexus opinion encompasses the thoracic spine as well.  As it is at least as likely as not that the Veteran's lumbar, thoracic, and cervical spine disabilities were caused by or related to service, service connection for these disabilities is warranted.  See 38 C.F.R. § 3.303(a).

Relatedly, as the Board has granted service connection for disabilities of the lumbar and cervical spine, the Board will also grant the issues of service connection for right upper extremity radiculopathy and bilateral lower extremity radiculopathy.  Indeed, as recounted above, during the course of the appeal period, the Veteran was diagnosed with bilateral lumbar radiculopathy as well as cervical radiculopathy.  As the radiculopathy stems from now service-connected disabilities, the Board grants service connection for the aforementioned radiculopathy disabilities on a secondary basis.  See 38 C.F.R. § 3.310.

In specific regard to the upper extremity grant, the Board notes that in the previously-mentioned January 2017 VA neck conditions examination, the Veteran recounted that pain radiated down only his right arm.  As such, the Board's grant of upper extremity radiculopathy is limited to only the right upper extremity.

Increased Rating Issues

A. Background Principles

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of initial ratings following an award of service connection for a disability, separate, or "staged," ratings can be assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In specific regard to rating disabilities of the knee, precedent opinions of VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).

Further, in Lyles v. Shulkin, the Court recently held that evaluation of a knee disability under the diagnostic codes for recurrent subluxation or instability; limitation of extension; or limitation of flexion does not preclude as a matter of law a separate evaluation of a meniscal disability under Diagnostic Code 5258 or 5259-the diagnostic codes for removal or dislocation of semilunar cartilage.  No. 16-0994, 2017 U.S. Vet. Claims LEXIS 1704, at *18 (2017).  Accordingly, in light of the above, when evaluating the Veteran's right and left knee disabilities, the Board may assign separate ratings for: (1) recurrent subluxation or lateral instability; (2) limitation of flexion; (3) limitation of extension; and (4) symptoms associated with the dislocation or removal of semilunar cartilage.

Lastly, when an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

B. Increased Ratings for Right and Left Knee Disabilities

Currently, the Veteran is in receipt of a 10 percent rating for right knee limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, effective August 3, 2004.  Additionally, the Veteran is in receipt of a 20 percent rating for right knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective November 4, 2010.  Similarly, the Veteran is currently in receipt of an initial 10 percent rating for left knee limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260, effective January 10, 2015.  Further, the Veteran is also in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5257 for left knee instability.  

Under Diagnostic Code 5260, the rating schedule provides for ratings of 0, 10, 20, or 40 percent for limitation of flexion of the leg to 60, 45, 30, and 15 degrees, respectively.  Under Diagnostic Code 5257 for "other impairment" of the knee, a 10, 20, or 30 percent rating may be assigned for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.

As previously mentioned, the Board may also consider assigning separate ratings for limitation of extension and disabling effects involving semilunar cartilage.  Under Diagnostic Code 5261, the rating schedule provides for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  Regarding semilunar cartilage, under Diagnostic Code 5259, a veteran may be assigned a 10 percent rating for the symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a veteran may be awarded a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion in the knee joint.

Notwithstanding that the VA examinations and other physical examinations discussed below failed to test passive range of motion and range of motion in non-weight-bearing conditions, the Board finds that the examinations nevertheless are adequate for VA rating purposes.  Passive range of motion is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active range of motion because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive range of motion and active range of motion provide information about the amount of motion permitted by the associated joint structures (passive range of motion) relative to the individual's ability to produce motion at a joint (active range of motion). CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  

Testing the joint under weight-bearing conditions involves movement of the body against gravity.  J. Randy Jinkins, et. al., Upright, Weight-bearing, Dynamic-kinetic Magnetic Resonance Imaging of the Spine: Initial Results, 15 J. Eur. Radiol. 1815-25 (2005).  When evaluating range of motion, it is preferable to test in weight-bearing conditions because testing in non-weight-bearing conditions underestimates the degree of pathology present.  Id. at 1823.

Because there is no indication that the structural integrity of the Veteran's right and left knees is compromised, such that passive range of motion in this case would be more limited than active, and because testing in weight-bearing conditions is more demonstrative of the degree of pathology, the Board finds that the failure to test for limitation of motion on passive range of motion and in non-weight-bearing is not prejudicial. The Board will therefore evaluate the Veteran's range of motion using the available findings of active range of motion.

As indicated above in the Conclusions of Law section, regarding the right knee, the Board finds that the Veteran is entitled to: (1) a rating of 10 percent for limitation of flexion, effective August 3, 2003; (2) a separate 10 percent rating for limitation of extension, effective August 3, 2003; (3) an initial 20 percent disability rating for instability, effective August 3, 2003; and (4) a separate 20 percent rating for locking and effusion, effective August 3, 2003.  

Comparatively, in regard to the left knee, the Board finds that the Veteran is entitled to (1) an initial disability rating of 10 percent for limitation of flexion, effective February 28, 2013; (2) a separate 10 percent rating for limitation of extension, effective February 28, 2013; (3) a 20 percent disability rating for instability, effective February 28, 2013; and (4) a separate 20 percent rating for locking and effusion, effective February 28, 2013.  Accordingly, to this extent, the Veteran's claims will be granted.

As an initial matter, the Board addresses the assignment herein of August 3, 2003 for the ratings of the right knee as well as February 28, 2013 for the ratings of the left knee.  The Board finds that the Veteran was previously service connected for both knees and that he submitted his right knee increased rating claim on August 3, 2004 and his left knee increased rating claim on February 28, 2014.  When he filed these claims, the Veteran sought to maximize his benefits, which includes consideration of separate ratings for limitation of flexion, extension, instability, and complaints of locking and effusion.  Under 38 C.F.R. § 3.400(o)(2), the Board may assign a retroactive effective date up to one year prior to the date of claim if it is factually ascertainable that an increase in disability had occurred.  Accordingly, the Board will use August 3, 2003 and February 28, 2013 as the effective dates for all ratings associated with the right and left knees, respectively.

	1. Limitation of Flexion

Turning to the merits of the Veteran's right and left knee claims, as pertains to the Veteran's contentions regarding his entitlement to increased ratings for limitation of flexion, the Board will grant the claims to the extent that new effective dates of August 3, 2003 and February 28, 2013 are assigned for the award of compensable ratings for limitation of flexion.  However, at no point during the claims periods did the Veteran's bilateral knee disabilities limit flexion of the legs to at least 30 degrees-the criterion required for the next-highest ratings of 20 percent.  Indeed, during an October 2011 VA examination, during range of motion testing, the Veteran was able to flex his leg to 135 degrees, with objective evidence of painful motion first visible at 135 degrees.  

During a September 2014 VA examination, range of motion testing revealed flexion measurements of 110 degrees for the right knee, with objective evidence of painful motion beginning at 110 degrees, and 125 degrees for the left knee, with objective evidence of painful motion beginning at 125 degrees.  Additionally, during this examination, the Veteran reported that his knees flare up several times a week, resulting in an additional loss of motion of 50 degrees.  But, even when considering this additional loss per Sharp v. Shulkin, flexion of the legs was not limited to at least 30 degrees.  29 Vet. App. 26, 32 (2017) (holding that VA examiners should provide opinions in terms of whether pain further reduces functional ability during flare-ups in terms of the degree of additional range-of-motion loss).  

Similarly, during VA examinations held in July 2015, February 2016, and January 2017, the Veteran produced the following respective results during testing of the flexion movement: left knee flexion to 110 degrees with objective evidence of painful motion; right knee flexion to 120 degrees with objective evidence of painful motion; and right knee flexion to 95 degrees, with objective evidence of painful motion, and left knee flexion to 105 degrees, with objective evidence of painful motion.  None of these VA examination reports demonstrate that flexion of either leg was limited to at least 30 degrees by a knee disability.

A review of the VA and non-VA treatment records associated with the claims file is also supportive of the assignment of ratings no higher than 10 percent.  Specifically, in a February 2005 VA treatment record, the Veteran reported a progressive decrease in functionality and increasing pain in his right knee.  A physical examination of the knee revealed normal range of motion.

Similarly, in November 2010, a VA provider indicated that the Veteran's right knee had full range of motion.  Likewise, in a December 2010 record from the Florida Department of Health, the Veteran was able to flex both legs to 150 degrees.

Further, in a November 2011 VA treatment record, objective testing revealed right and left knee range of motion to 130 degrees.  Lastly, in July 2015, a VA provider commented that the Veteran had full range of motion regarding the right knee.

Accordingly, as the evidence of record is devoid of findings that flexion of the either leg was limited to at least 30 degrees at any point during the claim periods, even when considering functional loss, the Board may not assign the next-higher ratings of 20 percent.  Thus, to this extent, the Veteran's claims are denied.

	2. Separate Ratings for Limitation of Extension

During the course of the claims period, the Veteran did display painful motion during testing of the extension movement of each leg.  Thus, although the Veteran at no time met the criteria for separate 10 percent disability ratings under Diagnostic Code 5261-i.e., extension limited to 10 degrees-the Board will assign separate 10 percent ratings for the entire appeal period in light of DeLuca and its progeny.  Accordingly, to this extent, the Veteran's appeal is granted.

Specifically, during a July 2015 VA examination, the examiner recorded painful motion during the extension movement during range of motion testing of the left knee.  Relatedly, in a January 2017 VA examination, the examiner recorded painful motion during testing of the extension movement of the right knee.  

In addition to the findings contained in the VA examination reports, the Veteran has reported constant pain in both his knees.  As such, the Board finds that separate 10 percent ratings for limitation of extension are warranted for the right knee beginning August 3, 2003 and for the left knee beginning February 28, 2013. 

	3. Knee Instability

In addition to ratings for limitation of flexion and extension, the Board finds that the Veteran is entitled to separate 20 percent ratings under Diagnostic Code 5257 for moderate knee instability, beginning on August 3, 2003 for the right knee and February 28, 2013 for the left knee.  

In support of this determination, the Board notes that the Veteran consistently complained of and sought treatment for knee instability during the course of the claims periods.  For example, in a November 2010 VA treatment record, a VA provider noted a positive Lachman's test.  In a separate November 2010 VA treatment record, the Veteran reported that his right knee gave way, causing him to fall, after his last physical therapy session.  Likewise, in an April 2011 VA treatment record, the Veteran reported that his right knee had been giving away.  Upon an examination of the right knee, the VA clinician noted a positive Lachman's sign.

Separate from the VA treatment records cited above, knee instability was also noted during multiple VA examinations during the course of the claims periods.  Specifically, during an October 2011 VA examination, the examiner commented that the Veteran had instability and positive Lachman's and drawer tests.  

Relatedly, as recorded in a September 2014 VA examination report, the Veteran reported occasional wobbling and the right knee giving away.  Objective instability testing revealed positive Lachman's, posterior drawer, and medial-lateral instability tests in the right knee.  Similarly, in a July 2015 VA examination, the examiner recorded positive marks for joint instability of the left knee.

Lastly, during a February 2016 VA examination, the examiner opined that the Veteran had a slight history of recurrent subluxation and lateral instability in both knees.  Additionally, the examiner commented that the objective instability testing revealed instability in both knees.  

In classifying the instability of both knees as moderate and not assigning the next-higher ratings of 30 percent, the Board finds that the Veteran's right and left knee instability is not best classified as severe.  Specifically, on only one occasion during the claims periods did the Veteran display severe instability results during objective testing.  In an April 2011 VA treatment record, the Veteran's Lachman's sign for the right knee was 3+, the highest score on a scale from normal to 3+.  In the absence of evidence suggesting that instability of this level of severity was more than a single isolated incident, the Board finds that a preponderance of the evidence supports no more than moderate instability in each knee, such that it may not assign ratings higher than 20 percent for each knee.  Accordingly, to this extent, the Veteran's claims will be denied.

	4. Meniscal Symptoms

Lastly, as indicated in the Conclusions of Law Section above, the Board will assign separate 20 percent ratings under Diagnostic Code 5258 for locking and effusion in each knee.  In support of this determination, the Board notes that during an October 2011 VA examination, the examiner noted frequent episodes of right knee joint effusion. 

Similarly, in a July 2015 VA examination, the examiner commented that the Veteran suffered from frequent episodes of left knee joint locking and the Veteran reported episodes of left knee swelling.  In a February 2016 VA examination, the examiner recorded swelling of each knee as a contributing factor of disability.  

In light of these findings, and the Court's holding in Lyles, the Board will assign separate 20 percent meniscal ratings for each knee under Diagnostic Code 5258.

C. Scar Ratings

As detailed in the Conclusions of Law section above, the Board finds that the Veteran is entitled to following-ratings regarding his service-connected scars: (1) 10 percent for a right elbow scar; (2) a noncompensable rating for a left upper arm scar; and (3) 40 percent for a scar of the forehead and eyebrow.  Accordingly, the Veteran's claims will be granted and denied to this extent.

	1. Right Elbow Scar

Presently, according to the Veteran's most recent rating decision codesheet from March 2017, the Veteran is in receipt of a noncompensable rating for a right elbow scar pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  In the instant case, the Board finds Diagnostic Code 7804 to be the most appropriate as the right elbow scar does not affect the head, face, or neck.  Further, there is no indication that the scar reaches area the requirements required for a compensable rating under Diagnostic Codes 7801 and 7802.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant the assignment of a 10 percent rating.  Three or four scars that are unstable or painful warrant the assignment of a 20 percent rating.  Five or more scars that are unstable or painful warrant the assignment of a 30 percent rating.  Note 2 to Diagnostic Code 7804 states that if one or more scars are both unstable and painful VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 

In the instant case, the Board finds that no higher than a 10 percent rating is warranted because the Veteran's right elbow scar is painful, but not unstable.  Specifically, during a February 2016 VA examination, the Veteran complained of chronic achiness of his right elbow scar.  As a layperson, the Veteran is competent to testify as to symptoms he observes with his own senses, including feeling pain and achiness associated with his right elbow scar.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As there is no evidence that the right elbow scar is also unstable as defined in Note 1 to Diagnostic Code 7804, the Board may not assign a rating higher than 10 percent.

	2. Left Upper Arm

Relatedly, the Veteran is also currently in receipt of a noncompensable rating for his scar of the left upper arm under 38 C.F.R. § 4.118, Diagnostic Code 7805.  After reviewing the evidence of record, the Board finds that a compensable rating is not warranted.  As such, the Board will deny the Veteran's claim.

Specifically, the evidence does not show that the Veteran's left upper arm scar: (1) impacted the head, face, or neck; (2) was deep and nonlinear and impacted an area between 39 and 77 sq. cm; (3) was superficial and nonlinear and impacted an area at least 929 sq. cm; (4) was painful or unstable; or (5) caused any other disabling effects.  As such, the Board must deny the Veteran's claim.

	3. Forehead and Eyebrow Scar

Currently, the Veteran is in receipt of a 30 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7800 for scars or other disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, a 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or with four or five characteristics of disfigurement.  Lastly, an 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or with six or more characteristics of disfigurement.

Note 1 to Diagnostic Code 7800 defines the following as the eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118: (1) scar 13 or more cm in length; (2) scar at least 0.6 cm wide at the widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 39 sq. cm; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding  39 sq. cm; (7) underlying soft tissue missing in an area exceeding 39 sq. cm; and (8) skin indurated and inflexible in an area exceeding 39 sq. cm.

After reviewing the record, the Board finds that it may not assign the next-highest rating of 50 percent under Diagnostic Code 7800 regarding disfigurement alone.  In making this determination, the Board first notes that the evidence does not demonstrate that the Veteran's forehead scar produced gross distortion or asymmetry of two features or paired sets of features.  Additionally, during the course of the claim period, the Veteran's forehead scar was productive of only 3 characteristics of disfigurement as defined in Note 1: (1) his forehead scar was measured to be at least 0.6 cm wide at its widest part; (2) the surface contour of the scar was elevated or depressed on palpation; and (3) the scar was adherent to underlying tissue.  However, at no point during the appeal was there evidence that the Veteran presented with any of the other "characteristics of disfigurement" from Note 1 as recounted above.  

However, Note 4 to Diagnostic Code 7800 provides that VA is to separately evaluate disabling effects other than disfigurement-such as pain, instability, and residuals of associated muscle or nerve injuries-under an appropriate diagnostic code.  VA is to then combine the other-disabling-effects rating with the disfigurement rating under 38 C.F.R. § 4.25 and assign an evaluation under Diagnostic Code 7800.

In the instant case, the Board finds that the "other disabling effects" of the forehead scar warrant the assignment of a 20 percent rating under Diagnostic Code 7804 as the forehead scar was both painful and unstable during the course of the claim period.  Combining the 30 percent rating for disfigurement with the 20 percent rating for other disabling effects under 38 C.F.R. § 4.25 leads to a combined rating of 40 percent.  Accordingly, the Board will grant the Veteran's claim to this extent.

D. MDD

In regard to the Veteran's initial rating for MDD, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

In the instant case, the Board finds that the Veteran is entitled an initial disability rating of 70 percent, for the entire claim period, beginning December 8, 2010 based upon evidence of near-continuous depression; unproved irritability; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  Accordingly, to this extent, the Veteran's claim is granted.

As an initial matter, the Board notes that the Veteran initially filed a claim for PTSD on December 8, 2010.  Although the Veteran later filed another claim for service connection for depression which was granted, his earlier claim for PTSD encompassed any and all other psychiatric disorders reasonably related to the his description of his disability and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board will assign an effective date of December 8, 2010.

In making its determination to not assign the next-higher rating of 100 percent, the Board finds that the Veteran's MDD symptoms have not been consistent with total occupational and social impairment, and VA examiners have not reported such a level of impairment. The Veteran has denied persistent delusions and hallucinations and an inability to perform the activities of daily living during VA examinations and treatment, and examiners and clinicians have consistently observed him to be alert and oriented times three, with organized thought processes, intact insight and judgment, and fair to good grooming and hygiene. In addition, although he has described problems with concentration and memory and has reported that his memory is worsening, he has not reported the severity of memory loss described in the 100 percent rating criteria, which contemplates memory loss for names of close relatives, occupation, or his own name.  Additionally, although the Veteran has at times reported suicidal ideation, he has characterized those thoughts as fleeting, and without intent or urge. Thus, a persistent danger of self-harm, consistent with the 100 percent rating criteria, has also not been shown. 

Regarding social impairment, although the Veteran has been divorced once, and has described a difficult relationship with his second wife, they have been married for over 30 years.  In addition, although the Veteran has reported that he prefers to stay at home, the record suggests that he still has ongoing relationships with his wife, children, and other family members, and that although he reported not having many friends, he does have some. The Board does not find that these interactions with others are consistent with total social impairment.

Regarding occupational impairment, the Board acknowledges that the Veteran has not worked during the claim period and that some degree of occupational impairment due to his MDD is clearly evidenced by the record.  However, it does not necessarily follow that total occupational and social impairment as characterized in the General Rating Formula for Mental Disorders has been shown.  Here, there is simply not a showing of MDD symptoms listed for the 100 percent disability rating, or symptoms that are of similar duration, frequency, and severity, that would warrant finding that the Veteran is totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In short, the Board finds the Veteran's MDD symptoms are comparable indicators of the type of occupational and social impairment contemplated in the criteria provided for a 70 percent rating under the General Rating Formula, but no more. See Mauerhan, 16 Vet. App. 436.


TDIU

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

However, VA may not take into account the individual veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Under certain circumstances, multiple disabilities may be considered as the sole 60 percent or 40 percent disability.  Id.  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment-defined as when a veteran's earned annual income does not exceed the poverty threshold for one person, or on a facts found basis (e.g., when employment is in a protected environment such as a family business or sheltered workshop)-shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In September and October 2015, the Veteran's representative contended that the Veteran should be awarded a TDIU based in whole or in part on his service-connected bilateral knee disabilities.  The Board agrees and will grant the Veteran's claim.

At the outset, the Board notes that the Veteran currently meets the schedular requirements for a TDIU.  Specifically, regarding his bilateral knee conditions, following the increased ratings discussed above, the Veteran is in receipt of a combined 80 percent evaluation for the bilateral knees.  See 38 C.F.R. §§ 4.25, 4.26.

Regarding the Veteran's education, training, and occupational history, the record reflects that: (1) the Veteran has a high school education; (2) his in-service military occupational specialty performed duties equivalent to that of a construction worker; (3) after service, he worked as a plumber, machinist, in pool servicing, and valet parking; and (4) the Veteran stopped working during the year 2007.    

Moving beyond the Veteran's education, training, and occupational history, the record contains evidence indicative of the impact of the Veteran's bilateral knee disabilities on his ability to obtain and maintain substantially gainful employment.  Specifically, following an October 2011 VA examination, the examiner commented that the Veteran's right knee disability restricted the Veteran's ability to stand or repetitively flex for long periods of time and prevented him from carrying weights in excess of 30 pounds.

Next, in a June 2014 statement, J.P.-a friend of the Veteran-commented that the Veteran used to be independent and provide for his family while working jobs that required heavy lifting, long hours on his feet, and driving long distances.  J.P. then stated that she observed that the Veteran did not work due to his disabilities.  Relatedly, also in June 2014, M.M. stated that due to bilateral knee pain, the Veteran could no longer walk long distances or stand for long periods of time.

In October 2015, the Veteran reported that he had to use a walker to ambulate and could not sit, stand, or walk for extended periods of time.

Lastly, in August 2017, E.C.-a Certified Disability Management Specialist (CDMS) with a Masters of Arts in Rehabilitation Counseling-provided a vocational assessment for the Veteran.  E.C. noted that the Veteran was increasingly less ambulatory and could only be on his feet for a few minutes at a time due to bilateral knee pain.  Additionally, E.C. commented that the Veteran could no longer drive and relied upon his wife for transportation.  E.C. concluded that the Veteran could not even work in a sedentary capacity due to pain and that most sedentary positions included standing or walking for brief periods, which the Veteran could not perform.

Accordingly, in light of the occupational effects of the Veteran's bilateral knee disabilities and his prior work history being primarily in manual labor fields-resolving all reasonable doubt in the Veteran's favor-the Board finds that the Veteran's service-connected bilateral knee disabilities preclude him from obtaining and maintaining substantially gainful employment.  As such, entitlement to a TDIU on the basis of service-connected bilateral knee disabilities is warranted.  See 38 C.F.R. § 4.16(a).  

SMC

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

In Bradley v. Peake, 22 Vet.App. 280, 293 (2008), the Court of Appeals for Veterans Claims (Court) held that a grant of TDIU based on a single disability constitutes a service-connected disability rated as total for purposes of section 1114(s).  In the instant case, the above grants of a TDIU based on service-connected bilateral knees as well as an initial 70 percent rating for MDD qualify the Veteran for an award of SMC at the housebound rate.  38 C.F.R. § 3.350(i).  As such, the Board will also grant the Veteran SMC at the housebound rate in recognition of its obligation to maximize the benefits available to veterans.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a thoracic spine disability is granted.

Service connection for a cervical spine disability is granted. 

Service connection for right lower extremity radiculopathy is granted.

Service connection for left lower extremity radiculopathy is granted.

Service connection for right upper extremity radiculopathy is granted.

A 10 percent rating for right knee limitation of flexion is granted, effective August 3, 2003. 

A 10 percent rating for right knee limitation of extension is granted, effective August 3, 2003.

A 20 percent rating for right knee instability is granted, effective August 3, 2003.

A 20 percent rating for locking and effusion of the right knee is granted, effective August 3, 2003. 

A 10 percent rating for left knee limitation of flexion is granted, effective February 28, 2013. 

A 10 percent rating for left knee limitation of extension is granted, effective February 28, 2013.

A 20 percent rating for left knee instability is granted, effective February 28, 2013.

A 20 percent rating for locking and effusion of the left knee is granted, effective February 28, 2013. 

A 10 percent rating for the right elbow scar is granted. 

A compensable disability rating for a scar of the left upper arm is denied.

An increased rating of 40 percent, but no higher, for a scar of the forehead and eyebrow is granted.

An initial disability rating of 70 percent, but no higher, for MDD is granted, effective December 8, 2010.

A TDIU based on service-connected bilateral knee disabilities is granted.

Entitlement to SMC at the rate provided by 38 U.S.C. § 1114(s) is granted.





REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim for an increased rating for the residuals of fractured ribs.

Specifically, throughout the pendency of the claim period, the Veteran has associated right-sided pain with the residuals of a fractured rib.  However, in light of the Board's above grant of service connection for a thoracic spine disability, the Board will remand the increased rating rib issue for a VA medical opinion regarding whether the signs and symptoms of the two service-connected disabilities may be differentiated.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to an appropriate VA clinician regarding his service-connected rib and thoracic spine disabilities.  The claims file, including a copy of this remand, must be made available to and reviewed by the clinician.  If the clinician determines that an examination is necessary, one should be provided.  

Following a thorough review of the claims file, and a possible examination, the clinician should determine whether it is at least as likely as not (50 percent probability or more) that the signs and symptoms associated with the Veteran's service-connected thoracic spine disability may be differentiated from the signs and symptoms associated with the Veteran's service-connected rib disability.

If the clinician is able to differentiate the signs and symptoms, he or she should provide a listing of the signs and symptoms attributable to each disability.

A complete rationale for any opinions rendered must be provided. 

2. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


